Citation Nr: 0032060	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-19 744 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to a June 1998 rating decision, which denied the 
issues of entitlement to service connection for a right knee 
disability, bilateral vision disorder, headaches, and a left 
shoulder disability.

2.  Entitlement to service connection for a left knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The appellant served on active duty for training from July to 
November 1997 with the Army Arkansas National Guard.  

This case comes to the Board of Veterans' Appeals (Board) 
from February 1998 and June 1998 rating decisions of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO).  In the February 1998 rating 
decision, the RO denied service connection for left knee 
pain.  In a June 1998 rating decision, the RO denied service 
connection for a right knee disability, bilateral vision 
disorder, headaches, and a left shoulder disability.  The 
appellant and his representative appeared before a hearing 
officer at a hearing at the RO in March 1999.  


FINDINGS OF FACT

1.  The RO, in June 17, 1998 rating decision, denied the 
appellant's claims for service connection for a right knee 
disability, bilateral vision disorder, headaches, and a left 
shoulder disability.  The appellant was informed of this 
decision by correspondence dated June 29, 1998.

2.  The appellant's testimony at his March 17, 1999 hearing 
was accepted as a Notice of Disagreement to the June 1998 
decision.  On August 28, 1999, a Statement of the Case was 
mailed to the appellant.

3.  A VA Form 9, substantive appeal, pertaining to these 
issues, is not of record.  


CONCLUSION OF LAW

A timely substantive appeal to the issues of service 
connection for a right knee disability, bilateral vision 
disorder, headaches, and a left shoulder disability was not 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§  
20.302(b), 20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1998 rating decision, the RO denied the appellant's 
claims for service connection for a right knee disability, 
bilateral vision disorder, headaches, and a left shoulder 
disability.  The decision letter was mailed on June 29, 1998.  
The appellant's testimony at his March 17, 1999 hearing was 
accepted as a notice of disagreement to these issues.  The RO 
issued a Statement of the Case addressing these issues on 
August 28, 1999.  However, a VA Form 9, Substantive appeal, 
addressing these issues has not been received.  The 
documentation of record reveals that the appellant's 
Congressman contacted the RO via telephone in March 2000 and 
was advised as to the status of the appellant's claims.  A 
follow-up letter was mailed to the Congressman's office in 
July 2000.  The appellant's representative also submitted a 
statement on the appellant's behalf in lieu of a VA Form 646, 
which was dated in July 2000.  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after an 
SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 1991).  
Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the decision being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (2000).  An 
untimely substantive appeal deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c) (West 1991); see Marsh v. West, 11 Vet. 
App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996), 
cited with approval in FW/PBS, Inc. v. Dallas, 493 U.S. 215, 
230- 31, 107 L. Ed. 2d 603, 110 S. Ct. 596 (1990).  Within 
the VA regulatory system, the Board is the sole arbiter of 
decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c) 
(2000).  With regard to the issue of timeliness of a 
substantive appeal, the Board has the jurisdiction, as well 
as the obligation, to assess its jurisdiction.  See Marsh, 11 
Vet. App. at 471.

The VA General Counsel, in VAOPGCPREC 9-99 (August 18, 1999), 
held that the Board has the authority to adjudicate or 
address in the first instance the question of timeliness of a 
substantive appeal and may dismiss an appeal in the absence 
of a timely filed substantive appeal.  It further held that 
when the Board discovers in the first instance that no 
substantive appeal has been filed in a case certified to the 
Board for appellate review by the agency of original 
jurisdiction, it may dismiss the appeal.  In both instances, 
however, it was noted that the Board should afford the 
claimant appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. 

Here, the Board, in a letter dated September 25, 2000 letter, 
advised the appellant that a timely substantive appeal as to 
the June 1998 RO decision denying service connection for a 
right knee disability, bilateral vision disorder, headaches, 
and a left shoulder disability did not appear to be of 
record.  The appellant was advised that he had 60 days to 
respond to this letter.  A response was not received by the 
appellant.  

In Roy v. Brown, 5 Vet. App. 554 (1993), the United States 
Court of Appeals for Veterans Claims (Court), in a similar 
factual scenario, affirmed the Board's dismissal of an appeal 
on the basis that an appellant failed to file a substantive 
appeal within the time frames mandated by either statute or 
regulation this issue.  Roy, 5 Vet. App. at 555-556.  In 
short, if a claimant fails to file a substantive appeal in a 
timely manner, the Court held that the appellant is 
statutorily barred from appealing the RO decision.  Roy, 5 
Vet. App. at 556.  See also, YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

Accordingly, the Board finds that the appellant failed to 
file a timely substantive appeal within 60 days of the August 
1999 mailing of the Statement of the Case or one year from 
the June 1998 notice of the RO rating action denying his 
claims for service connection for a right knee disability, 
bilateral vision disorder, headaches, and a left shoulder 
disability.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).  Because the appellant has not complied 
with the legal requirement for filing a timely substantive 
appeal, the law is dispositive of the issue and must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

A timely substantive appeal to the June 1998 rating action 
which denied service connection for a right knee disability, 
bilateral vision disorder, headaches, and a left shoulder 
disability was not filed, thus, the appeal is dismissed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As a result of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board observes that the appellant's service medical 
records reveal that he complained of left knee pain, was 
diagnosed with patellofemoral syndrome, and was discharged 
from the Army Reserves/Arkansas National Guard as physically 
unfit.  A June 1999 VA examination reflects a diagnostic 
impression of patellofemoral syndrome of the left knee, but 
the examiner also indicated that in an effort to make a 
conclusive diagnosis, MRI studies would be requested.  The 
appellant filled out a form (presumably the form necessary to 
order the MRI studies) before he left.  Review of the record 
does not reflect that these studies are on file, or were ever 
reviewed by the examiner, or, for that matter, were ever 
performed.  Attempts to obtain them from the VAMC, in Little 
Rock, by the RO have been unsuccessful.  The Board requires 
additional development to determine whether the appellant had 
a current left knee disability, and if so, whether such was 
related to service.  Accordingly, this case is REMANDED for 
the following:

1.  If the physician who conducted the 
VA examination of the appellant on June 
7, 1999 is still available, the RO 
should take the necessary steps to 
obtain MRI studies of the appellant's 
left knee, and submit those studies to 
this examiner for opinion as to whether 
the appellant has left knee disability, 
and, if so, the proper diagnosis.

2.  If the physician who examined the 
appellant in June 1999 is no longer 
available, the RO should schedule the 
appellant for another VA orthopedic 
examination of his left knee.  After 
examining the appellant and reviewing 
the appellant's claims folder to include 
the appellant's service records and all 
medical reports and opinions, the 
examiner should opine whether the 
appellant has a left knee disorder, and 
if so, whether it is as likely as not 
that the appellant's left knee disorder 
is related to his service.  The VA 
examiner should provide reasons and 
bases for his opinions.   

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


